Filed G(Qo71S Page. 1 of 4

US
DOCUMENT ——
ELEC TRONICAL LY FILED

DOC #4 pale

pat FILED eps i (09 29 208, |

Case 1:19-cr-00345-KMW Docume

 
  
   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Low:

UNITED STATES OF AMERICA : INDICTMENT
- Vv. - : 19 Cr.
CHRISTOPHER ACOSTA,

Defendant.

 

COUNT ONE
(Theft and Receipt of Stolen Mail Matter)

The Grand Jury charges:

1. From in or about November 2018, up to and including
February 2019, in the Southern District of New York, CHRISTOPHER
ACOSTA, the defendant, did knowingly steal, take, abstract, and
by fraud and deception obtain, and attempt to obtain, from and
out of mail, post offices, and stations thereof, letter boxes,
mail receptacles, mail routes and other authorized depositories
for mail matter, and from letter and mail carriers, letters,
postal cards, packages, bags and mail, and did abstract and
remove from such letters, packages, bags, and mail, articles and
things contained therein and did secrete, embezzle, and destroy
such letters, postal cards, packages, bags, and mail and

articles and things contained therein, to wit, ACOSTA stole and

 
Case 1:19-cr-00345-KMW Document 9 Filed 05/09/19 Page 2 of 4

received packages from bins maintained in United States post
office stations in the Bronx, New York.
(Title 18, United States Code, Sections 1708 and 2.)

FORFEITURE ALLEGATION

 

2. As the result of committing the offense alleged in
Count One of this Indictment, CHRISTOPHER ACOSTA, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a)(1)(c) and Title 28, United States
Code, Section 2461l(c), any and all property, real and personal,
that constitutes or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offense.

Substitute Assets Provision

 

3. If any of the forfeitable property described above in
paragraph two of this Indictment, as a result of any act or
omission of CHRISTOPHER ACOSTA, the defendants,

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third person;
Case 1:19-cr-00345-KMW Document 9 Filed 05/09/19 Page 3 of 4

on has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p) and Title 28, United States Code,

Section 246l(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

faa, deka

FOREPERYON

 

United Stat¥s Attorney
Case 1:19-cr-00345-KMW Document 9 Filed 05/09/19 Page 4 of 4

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

CHRISTOPHER ACOSTA,
Defendants.

 

INDICTMENT
19 Cr.

(Title 18, United States Code,
Sections 1708 and 2)

GEOFFREY S. BERMAN
United States Attorney

 

L)
ta, Hattie

6/0

 

Fiied Tyee (Rt
Fiied Ladictnent
(Cage assigned) +O

TWudge hex).

Wang Us PUN)
